                                                                    1



 1
                   UNITED STATES DISTRICT COURT
 2                  SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
 3
 4   ULTRA PREMIUM SERVICES,       *     4:19-CV-02277
     LLC                           *
 5                                 *
     V.                            *     11:47 A.M. to 12:16 P.M.
 6                                 *
     OFS INTERNATIONAL, LLC,       *
 7   OILFIELD SERVICES AND         *
     TECHNOLOGIES, LLC, AND        *
 8   THREADING AND PRECISION       *
     MANUFACTURING, LLC            *     JULY 30, 2019
 9
                     EXCERPT OF BENCH TRIAL
10           BEFORE THE HONORABLE VANESSA D. GILMORE
                      Volume 1 of 1 Volume
11
12 APPEARANCES
13 FOR THE PLAINTIFF:
   Mr. Winstol Dean Carter, Jr.
14 Mr. Archis Vasant Ozarkar
   Ms. Claire Swift Kugler
15 Mr. Clay Erik Hawes
   Ms. Veronica Jean Lew
16 Morgan Lewis
   1000 Louisiana
17 Suite 4000
   Houston, Texas 77002
18 (713) 890-5140
19 FOR THE DEFENDANTS:
   Mr. Joseph Y. Ahmad
20 Mr. Timothy Conway Shelby
   Mr. Sammy Ford, IV
21 Mr. Jason S. McManis
   Ms. Jordan Lyn Warshauer
22 Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing, PC
   1221 McKinney Street
23 Suite 2500
   Houston, Texas 77010-2009
24 (713) 600-4900
25

                         Laura Wells, CRR, RDR
                                                             2



 1 ALSO IN ATTENDANCE:
   Mr. Piotr Galitzine
 2 Mr. David Green
 3
   Court Reporter:
 4 Laura Wells, RPR, RMR, CRR
   515 Rusk Street, Suite 8004
 5 Houston, Texas 77002
 6 Proceedings recorded by mechanical stenography.
   Transcript produced by computer-assisted transcription.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                         Laura Wells, CRR, RDR
                                                                           3



            1      (Beginning of requested excerpt, as follows:)
            2            THE COURT: Anything else from this witness?
            3            MR. CARTER: Nothing here, Judge.
            4            THE COURT: All right. Thank you. You may step
11:47:13    5 down. Thank you. You may step down.
            6            THE WITNESS: Oh, thank you.
            7            THE COURT: I'm admitting 234. 234 is admitted.
            8      (Plaintiff's Exhibit Number 234 admitted into
            9 evidence.)
11:47:25   10            THE COURT: Who are the other witnesses that you
           11 are calling, Mr. Carter, and what are you expecting their
           12 testimony is going to be?
           13            MR. CARTER: So, we will be calling
           14 Mr. Galitzine.
11:47:37   15            THE COURT: To testify to what?
           16            MR. CARTER: He is the CEO of the company
           17 testifying about trade secret protection, the license
           18 agreements, the corporate relationship between OFSi and
           19 its sister company Ultra and the relationship between
11:47:56   20 them.
           21            THE COURT: Okay. Who else?
           22            MR. CARTER: And also about the harm done to the
           23 company.
           24            THE COURT: Also about what?
11:48:07   25            MR. CARTER: The harm done to the company, loss

                                      Laura Wells, CRR, RDR
                                                                         4



            1 of competitive advantage.
            2          THE COURT: Who else is going to testify?
            3          MR. CARTER: We were planning to call adversely
            4 Mr. Doug Dunford, who was the engineer -- is an engineer
11:48:36    5 for OFSi -- not an engineer but an employee of OFSi who
            6 will testify about his work in the design of the Warthog
            7 and --
            8          THE COURT: And what about Ryan Broussard?
            9 That's your former employee, right?
11:48:53   10          MR. CARTER: Ryan Broussard?
           11          THE COURT: Yes.
           12          MR. CARTER: Yes. We would be calling him
           13 adversely.
           14          THE COURT: To testify about the design of what?
11:49:02   15          MR. CARTER: Yes.
           16          THE COURT: Of which?
           17          MR. CARTER: His work with the Python SF.
           18          THE COURT: Okay. So the reason I'm asking is
           19 because, honestly, I have heard enough. I have heard
11:49:18   20 enough, and I think that it would really be a waste of
           21 time for us to keep on, if that's the testimony that we're
           22 expecting to hear, because I think that there is just a
           23 couple of elements that you need to get preliminary
           24 injunctive relief that are just not going to be made here.
11:49:42   25      And I'm happy to talk about what they are, but I think

                                    Laura Wells, CRR, RDR
                                                                          5



            1 at the end of the day you are not going to be able to show
            2 irreparable harm. I think that you can show monetary
            3 damages, and I think that you are not going to be able to
            4 show that granting the preliminary injunction is not going
11:50:03    5 to disturb the public interest when we have got people
            6 that have already ordered these products that we know how
            7 much they are going to be sold for and so we can figure
            8 out what the damages are going to be.
            9      So I think that it's just going to be difficult for
11:50:16   10 you to show me enough for you to get preliminary
           11 injunctive relief here.
           12      If you want to go forward, you can; but I would really
           13 think that it would be a better use of our time for me to
           14 make some findings and then tell you what I want you guys
11:50:34   15 to do next.
           16          MR. CARTER: Would it assist the Court to argue
           17 the point of irreparable harm?
           18          THE COURT: I'm happy to let you try to do that,
           19 but your own witness testified. I asked him point-blank
11:50:52   20 if these are the two things that you think are exactly the
           21 same, can we -- can you figure out how much your damages
           22 are by figuring out how much they have sold? He said, oh,
           23 yeah, yeah, we could do that. I'm not sure that's the
           24 answer that you wanted to hear, but that was his answer.
11:51:04   25          MR. CARTER: Well, Judge, he wasn't taking into

                                    Laura Wells, CRR, RDR
                                                                           6



            1 consideration a number of the other factors that go into
            2 the calculation of irreparable harm, especially in a trade
            3 secrets context when there is a presumption of irrevocable
            4 harm.
11:51:19    5          THE COURT: Well, here is -- here is my problem
            6 in terms of all this irreparable harm issue. This is --
            7 this has been a very short window in terms of where we
            8 have figured everything out. You guys basically figured
            9 everything out in May. Here we are in July doing the
11:51:34   10 preliminary injunction hearing. I told you that I could
           11 give you, you know, a short deal on that. And I can give
           12 you a short turnaround on the trial. We can try this case
           13 before the end of the year.
           14      So for me it's hard -- it would be hard for me to see
11:51:47   15 how you could show me that even from a trade secrets
           16 context that you could show irreparable harm in a seven-
           17 or eight-month period of time, which is all that we would
           18 be talking about.
           19      You can have a trial before the year ends. I mean,
11:52:00   20 you guys have done so much work on this case in such a
           21 short amount of time, I'm really impressed by how much you
           22 guys have been able to get done discovery-wise in this
           23 amount of time.
           24      And for you to be able to show that there is
11:52:11   25 irreparable harm in terms of the trade secrets issue

                                    Laura Wells, CRR, RDR
                                                                          7



            1 between now and, say, December, I think you would be
            2 hard-pressed. I can give you a trial. You can have a
            3 trial before the end of the year, but I really have -- and
            4 I understand, you know, he said what he said and you are
11:52:30    5 saying, yeah, but he doesn't know about trade secrets and
            6 all that.
            7      But I'm just sort of not feeling that as a realistic
            8 issue, given that you just figured out that this was
            9 happening just in May or so. You got right on it. We are
11:52:46   10 here already in July. And, you know, in terms -- you can
           11 get money damages if, in fact, it's -- you can prove --
           12 you're successful on the merits, which I think that there
           13 is a likelihood that the plaintiff would be successful on
           14 the merits at this point.
11:53:11   15      I think that you have shown that there are trade
           16 secrets. I think that you have shown that there is
           17 economic value. I think that you have shown, at a
           18 minimum, threatened misappropriation of the plaintiff's
           19 designs and that you would prevail on your claims.
11:53:29   20      I just don't think you are going to get there on the
           21 irreparable harm and on the other element, which is for me
           22 to compare the harm to you versus the harm to the public,
           23 particularly between -- in the next three or four months.
           24 But I'm happy to let you argue that to me. But I can give
11:53:48   25 you a trial date today.

                                    Laura Wells, CRR, RDR
                                                                          8



            1      You know, I mean, I think that on most of the
            2 important elements, in terms of likelihood of success and
            3 confidentiality of the information and controlling access
            4 and all that, I think the plaintiff prevails on all of
11:54:11    5 that. I just don't think that you can get there on what
            6 you need to get preliminary injunctive relief.
            7      That's where I am at this point in time. That's why I
            8 wanted to know what these other people are going to talk
            9 about.
11:54:28   10          MR. CARTER: Certainly.
           11          THE COURT: I'm not trying to cut you off; but
           12 frankly, I have heard what I need to hear with respect to
           13 the issue that I'm to decide today, which is preliminary
           14 injunctive relief. I'm not addressing whether or not --
11:54:44   15 I'm not getting to the merits, although I think that there
           16 is a likelihood that the plaintiff would prevail on the
           17 merits of this case; but I don't have to get all the way
           18 there today.
           19          MR. CARTER: You don't.
11:54:58   20          THE COURT: But I'm happy to hear argument from
           21 you or the other side or I am happy to have you present
           22 the rest of your witnesses. I just wanted to save us all
           23 some time and let you know sort of where my thoughts were,
           24 and I wanted to find out what the other witnesses were
11:55:11   25 going to be and to see if any of the other witnesses are

                                    Laura Wells, CRR, RDR
                                                                           9



            1 going to help push the needle on the issues that I'm still
            2 having the most trouble with. It doesn't sound like they
            3 are, not even on the trade secrets issue.
            4      So what is your pleasure?
11:55:26    5            MR. CARTER: May I have a moment to confer?
            6            THE COURT: Sure. What do you want to do?
            7            MR. CARTER: I'm sorry?
            8            THE COURT: Why are you looking like that?
            9            MR. CARTER: Well, I was just going to talk with
11:55:39   10 my client and discuss with them, if I could have a few
           11 minutes.
           12            THE COURT: Sure. Did you want to say something
           13 before we take a few-minute break?
           14            MR. AHMAD: Only if it helps, Your Honor. My
11:55:48   15 understanding is we are ready for trial and only a minimal
           16 discovery will be necessary. We have accomplished a lot,
           17 like Your Honor pointed out.
           18            THE COURT: I'm impressed. Y'all have really
           19 been working hard.
11:56:00   20            MR. AHMAD: We have. Not me personally. Other
           21 people.
           22            THE COURT: Well, I know. You have got gray
           23 hair. It's for the younger people with no gray hair to do
           24 all this work. I hope Mr. Carter has done the same thing.
11:56:11   25 It's time for the folks with gray hair to make the little

                                      Laura Wells, CRR, RDR
                                                                         10



            1 worker bees do some work, right? Okay. So what do you
            2 want to do? Just take a few minutes?
            3          MR. CARTER: Take a few minutes and discuss with
            4 my client our options.
11:56:26    5          THE COURT: Okay. But let me say this. Before
            6 y'all break, let me say this. Here is what I really
            7 think. I think that there is a substantial likelihood of
            8 success on the merits by the plaintiff. I think I'm going
            9 to send you guys to mediation soon, like almost
11:56:52   10 immediately, just so that you know that's what is getting
           11 ready to happen. This is what is getting ready to happen.
           12      And, I mean, the only issue that I think I'm ruling on
           13 today, though I guess would be adverse to the plaintiff's
           14 position in their motion, is I just don't think there is
11:57:16   15 irreparable harm. I think you can get money damages.
           16 That's it. That's all I'm saying really. I think you can
           17 get money damages. I think that I'm not going to
           18 disadvantage people who already have orders in. That's
           19 it. Those are injunctive relief issues, and I don't think
11:57:31   20 they weigh in your favor. And so that's kind of where I
           21 am at this point in time.
           22      I know I haven't heard everything, and I know I didn't
           23 hear your expert witness and all of that, but I'm sending
           24 y'all to mediation. So just factor that into your thought
11:57:48   25 processes as you go and discuss what you are going to do.

                                       Laura Wells, CRR, RDR
                                                                        11



            1          MR. CARTER: All right.
            2          THE COURT: All right.
            3          MR. FORD: Thank you, Your Honor.
            4          THE COURT: How long are you going to be?
11:57:59    5          MR. CARTER: Five minutes.
            6          THE COURT: That's fine. I am trying to decide
            7 what I'm getting ready to do.
            8      (Recess from 11:58 a.m. to 12:13 p.m.)
            9          THE COURT: Yes.
12:14:09   10          MR. CARTER: So did I understand that you were
           11 going to go ahead and if we stopped now you were going to
           12 issue findings of fact?
           13          THE COURT: Not just other than what I said.
           14 Basically not any more than that.
12:14:22   15          MR. CARTER: I'm sorry, Judge?
           16          THE COURT: Not any more than what I already just
           17 said.
           18          MR. CARTER: Oh, I see. I see what you mean.
           19          THE COURT: Nothing more than what I have already
12:14:30   20 said.
           21          MR. CARTER: Okay. So with that, Judge, we would
           22 like a trial setting in early 2020.
           23          THE COURT: Okay. I can get you -- y'all can
           24 have a December 20th, 2019, docket call with a January
12:14:45   25 trial setting, and I would likely reach you. I am still

                                    Laura Wells, CRR, RDR
                                                                         12



            1 sending y'all to mediation.
            2          MR. CARTER: I understand.
            3          MR. AHMAD: Nothing from us, Your Honor.
            4          THE COURT: Okay. Then, no, I wasn't going to
12:15:03    5 issue any additional findings other than what I have
            6 already stated on the record.
            7          MR. CARTER: Understood.
            8          THE COURT: But just to the extent that it did
            9 not appear that I was issuing a final ruling, my earlier
12:15:15   10 statements were intended to be that and to say that the
           11 Court believes that a temporary restraining order -- I
           12 mean, a preliminary injunction is not appropriate in this
           13 case, that even though the Court believes that the
           14 plaintiff has shown a substantial likelihood of success on
12:15:32   15 the merits, that they had trade secrets that they were
           16 deriving value from, and that they have shown either an
           17 actual or, at a minimum, a threatened misappropriation of
           18 their trade secrets by the defendant, the Court finds that
           19 the plaintiff cannot show today that it will suffer
12:15:47   20 irreparable harm and that a preliminary injunction would
           21 not disturb the public interest. Therefore, the
           22 plaintiff's motion for preliminary injunction is denied.
           23      The Court is ordering the parties to go to mediation.
           24 You have 60 days. Have you talked about potentially
12:16:02   25 mediating this case and have a name that you might want to

                                    Laura Wells, CRR, RDR
                                                                         13



            1 give me?
            2            MR. CARTER: We have not, Judge. We will.
            3            THE COURT: Let me know something by tomorrow if
            4 you have a name in mind that you want. I'm giving you
12:16:11    5 60 days from today. Today is July the 30th. By September
            6 the 30th you will need to go to mediation. Call me
            7 tomorrow and tell me the name of a mediator. If you don't
            8 agree on somebody by tomorrow, I'll pick. Your docket
            9 call is 12-20-19. Trial setting is January 2020.
12:16:35   10      Anything else we can talk about today?
           11            MR. CARTER: Have a great vacation.
           12            THE COURT: All right. What about you?
           13            MR. AHMAD: Not from us, Your Honor. Thank you.
           14            THE COURT: All right. Thank you. I'll send you
12:16:45   15 all out a scheduling order.
           16      (End of requested excerpt.)
           17 Date: July 30, 2019
           18                  COURT REPORTER'S CERTIFICATE
           19     I, Laura Wells, certify that the foregoing is a
           20 correct transcript from the record of proceedings in the
           21 above-entitled matter.
           22
           23                            /s/ Laura Wells
           24                     Laura Wells, CRR, RMR
           25

                                       Laura Wells, CRR, RDR
